PER CURIAM:
Carlton L. Chaney, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Chaney v. United States, No. 7:06-cv-00120-jlk (W.D.Va. Mar. 8, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *260and argument would not aid the decisional process.

AFFIRMED.